Citation Nr: 1720375	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-25 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 30, 2015.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel









INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970, including service in the Republic of Vietnam from December 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was previously before the Board in May 2011, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

In a May 2016 rating decision, the RO granted increased ratings for the Veteran's service-connected right upper extremity peripheral neuropathy, coronary artery disease, and left upper extremity peripheral neuropathy, and granted service connection for left and right lower peripheral neuropathy, all effective from October 30, 2015.  These grants resulted in a combined disability rating of 100 percent effective October 30, 2105.  The United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114 (s).  The Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  However, under the facts presented in that case, there was no "duplicate counting of disabilities."  Id.  This current case is distinguishable from the Bradley case because, if the Veteran were to be awarded a TDIU based on his current service-connected disabilities as of October 30, 2015, it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14.  As such, under the facts presented in this case, if a TDIU were to be granted, the Veteran would not be eligible for SMC under the first prong of 38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350 (i) because the TDIU would be based on the same disabilities.  Therefore, the appeal with respect to the claim for a TDIU is moot as of October 30, 2015.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


FINDING OF FACT

For the period on appeal prior to October 30, 2015, the Veteran's service-connected disabilities are shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

Prior to October 30, 2015, the criteria for assignment of TDIU were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria and Analysis

The Veteran is seeking entitlement to a TDIU prior to October 2015.  He contends that he is unable to work due to his service-connected disabilities. 

VA regulations allow for the assignment of a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to October 30, 2015, the Veteran's service-connected disabilities consisted of coronary artery disease, rated as 10 percent disabling; right upper extremity diabetic peripheral neuropathy with right upper carpal tunnel syndrome, rated as 10 percent disabling; left upper extremity diabetic peripheral neuropathy with left upper carpal tunnel syndrome, rated as 10 percent disabling; left lower peripheral vascular artery disease, rated as 20 percent disabling; right lower peripheral vascular artery disease, rated as 20 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; left lower peripheral neuropathy syndrome (sciatic) associated with diabetes mellitus, type II, rated as 10 percent disabling; right lower peripheral neuropathy syndrome (sciatic) associated with diabetes mellitus, type II, rated as 10 percent disabling; and right knee scar, almost invisible, rated as 0 percent disabling (noncompensable).  Viewing the Veteran's diabetes mellitus and diabetic peripheral neuropathy of all four extremities as a single disability based on common etiology, their assigned ratings combine to meet the schedular requirement of at least one disability rated at 40 percent or more.  38 C.F.R. § 4.16 (a)(2), 4.25, 4.26.  Also, for the period on appeal, a combined rating of 70 percent was in effect.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU. 38 C.F.R. § 4.16 (a).

In his April 2008 application for TDIU (VA Form 21-8940), the Veteran reported that he last worked in 2001.  He also indicated that his disability affected full-time employment and he became too disabled to work in 2001 as well.  The Veteran also indicated that his service-connected diabetes and related conditions prevented him from securing or following any substantially gainful employment.  He indicated having worked as a policeman from 1976 to 1981, and then as a gas salesman and driver from 1981 to 2002.  The Veteran also reported that he finished four years of college and had no other education or training before he became too disabled to work.  

During a May 2008 peripheral nerves VA examination, the examiner noted that the Veteran reported numbness and pain in the hands and legs, and pain and cramps in the legs which were becoming progressively worse.  The examiner found that there was nerve dysfunction, neuritis, neuralgia, but no paralysis.  The examiner also noted that there were no effects on usual daily activities.  A May 2008 VA diabetes mellitus examiner reported that the Veteran's diabetes was controlled and there were no restriction of activities.

In May 2009, the Veteran underwent a VA arteries and veins examination.  The Veteran described having bilateral leg pain which resulted in stiffness in the mornings and muscle cramps in the afternoons.  The examiner noted that the Veteran's bilateral peripheral vascular disease caused leg cramps, and prevented sports, had moderate effects on chores, shopping, exercise, recreation, traveling, bathing, and dressing.  Regarding the right knee scar, the examiner noted that there were no symptoms such as tenderness, adherence to underlying tissue, limitation of motion or loss of function, soft tissue damage, skin ulceration, tissue loss, elevation, depression, disfigurement, or inflexibility.  

A May 2009 VA general medical examiner noted the Veteran's statements that his diabetic neuropathy in the lower extremities limited him in working, and that he could not tolerate prolonged sitting and needed to move his legs continuously in order to prevent cramps, numbness, and pain.  The Veteran also complained of numbness and pain in his fingers which caused discomfort.  The examiner opined  that the Veteran "is not considered unemployable due to his diabetes mellitus and coronary artery disease," but provided no rationale for the opinion.  Therefore the opinion is inadequate.  

A May 2009 VA peripheral nerves examiner noted the Veteran's complaints of progressively worsening pain, numbness, and cramps of the legs and arms.  The Veteran had also noticed diminishing functional capacity of his lower extremities.  The examiner found that the Veteran's peripheral neuropathy caused nerve dysfunction, neuritis, and neuralgia, but no paralysis.  There were severe effects on sports, moderate effects on chores, shopping, and exercise, and mild effects on recreation and traveling.  

VA treatment records from October 2009 to September 2010 note the Veteran's complaints of frequent tripping, loss of balance, falls, and frequent leg cramps.  The VA physician in October 2009 indicated that the most important risk factor for falls included peripheral neuropathy with evidence of loss of vibration.

In March 2015, the Veteran underwent VA examinations with regard to his service-connected disabilities.  After conducting examinations with regard to the Veteran's diabetes mellitus, coronary artery disease, and peripheral vascular artery disease, the VA examiner provided an opinion that the Veteran's service-connected diabetes mellitus, coronary artery disease, and peripheral vascular artery disease of the lower extremities as likely as not produced function impairment for physical employment, with functional limitations such as prolonged sitting, standing, or ambulation due to neurogenic claudication, lifting, pulling, or carrying objects more than 25 pounds due to his coronary artery disease.  The examiner also found that the Veteran was able to sustain gainful employment with reasonable accommodations, such as  clerical work, light sedentary or semi-sedentary work that did not require carrying, heavy lifting, or stooping.  The Veteran could also be self-employed, and work in customer service doing things such as answering telephones.  

Also in March 2015, a VA diabetic sensory motor peripheral neuropathy examiner found that the Veteran's peripheral neuropathy did impact his ability to work.  The examiner stated that the Veteran could secure and follow a substantially gainful occupation with restrictions.  The restrictions were that the job must be sedentary without heavy lifting, carrying, pushing, or pulling.  Prolonged standing or prolonged ambulation were also restricted.  The examiner also stated that the Veteran could not perform occupational activities which required intact sensory function.

After a review of the evidence of record, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that prior to October 30, 2015, the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  While the Veteran completed four years of college, the Veteran's previous job experience consisted of 5 years as policeman and 20 years as a gas salesman and driver, both of which required physical activity.  He has no other training or experience.  While the May 2008 VA examiners reported no effects on usual daily activities, the evidence of record also showed worsening symptomatology throughout the period on appeal.  VA treatment records note that the Veteran experienced frequent tripping, loss of balance, and leg cramps, which physicians have attributed to his peripheral neuropathy.  The May 2009 VA examiners noted progressively worsening numbness and pain in the upper and lower extremities, and noted moderate effects on daily activities such as chores, shopping, exercise, recreation, traveling, bathing, and dressing.  The March 2015 VA examiners indicated that the Veteran could not perform a job which required prolonged sitting, standing, or ambulation due to neurogenic claudication, and lifting, pulling, or carrying objects more than 25 pounds due to his coronary artery disease.  These limitations would clearly make physical employment difficult for the Veteran.  

In addition, it is questionable as to whether sedentary employment would have been possible.  While the March 2015 VA examiners indicated that sedentary or semi-sedentary work was possible, the examiners have also noted that the Veteran would have problems sitting or standing for any prolonged period of time, and the Veteran had stated himself that he could not tolerate any type of prolonged sitting, and suffered from numbness and pain in his hands and fingers.  The Veteran would frequently have to change positions due to pain and discomfort, and would reasonably interfere with his ability to concentrate.  Also, as the March 2015 VA diabetic sensory motor peripheral neuropathy examiner indicated, the Veteran could not perform occupational activities which required intact sensory function, which would also make sedentary or office type of work, such as using a computer, difficult.  The Veteran's upper extremity peripheral neuropathy and carpal tunnel syndrome would certainly limit his dexterity in performing coordinated activities.  As indicated above, the Veteran's work experience consisted of police work, sales, and driving a truck; there is nothing in the record to indicate that the Veteran has other skills adaptable to sedentary forms of employment, and given his physical limitations, it would make working in any setting difficult.  It is therefore reasonable to conclude that the Veteran could not obtain or maintain any type of sedentary employment consistent with his education and employment background.        

Therefore, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence weighs in favor of a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to October 30, 2015.  Accordingly, TDIU prior to October 30, 2015 is warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
 



ORDER

Entitlement to TDIU prior to October 30, 2015 is granted subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


